DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 11-15, 17-18, and 20-22 are pending. Claims 8-10, 16, and 19 are canceled.

Claim Objections
Claim 18 is objected to because of the following informalities:  “a system comrising a” in line 12 should read –a system comprising a--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 11-12, 15, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (US 2014/0168478 A1) in view of Liu et al. (US 9,576,210 B1) and further in view of Singh et al. (US 2017/0286803 A1) and Hara (US 2015/0278658 A1).
Regarding claim 1, Baheti et al. teaches, an electronic system comprising (Para. 0006: an electronic device and method use multiple images…to improve text recognition): 
an imaging device comprising a lens and an image sensor (Fig. 2: mobile device 401; Para. 0036: mobile device 401 may further include sensors, which may be used to assist in determining the pose (including position and orientation) of the mobile device 401 relative to a real world scene; Para. 0006: the electronic device and method obtain regions in a plurality of images or video frames (also called “images'), captured by a camera (e.g. in a hand-held device, such as a smartphone or tablet) at a plurality of zoom levels); 
a processor (Fig. 2: processors 404); 
and a non-transitory storage medium storing instructions executable on the processor to (Fig. 3A: memory 501; Para. 0061: mobile device 401 includes a plurality of instructions in software 610 in memory 501 that when executed by processor(s); Para. 0106: software 610 (FIG. 9) may include program codes stored in memory 501 and executed by processor 404…the functions may be stored as one or more instructions or code on a computer-readable medium. Examples include non-transitory computer-readable storage media encoded with a data structure and non-transitory computer readable storage media encoded with a computer program): 
activate the imaging device to capture an electronic image of an optical target including a text character of a defined text size, the electronic image including the text character of the optical target (Para. 0079: mobile device 401 of some embodiment includes a multi-image capture block 801 (FIG. 8A) that interoperates with a camera 405 to acquire therefrom, multiple images at different resolutions (e.g. at different zoom levels) of a scene of real world. The real world scene may have text of different sizes, e.g. on a billboard illustrated in FIG. 7, which has text regions 1101,1102,1103 and 1104 of different sizes; Para. 0075: text image quality parameter extractor 350 of FIG. 3E is used during design time, to extract a height (or text size) of a region in a sample image; Note: the defined text size is the size or height of the specific text); 
compare the optical recognition result with a true value of the text character included in the optical target (Para. 0075: OCR module 330 is used during design time, to perform text recognition on the same region of the sample image. The output of the OCR module 330 is compared with ground truth which identifies a specific word of text in the region used to create the sample image, by logic 511 (which may be implemented as hardware or software or a combination), to determine recognition accuracy); 
receive a measure of incident light on the optical target (Para. 0016; As shown in Fig. 3F, there is an autoexposure parameter extracted for the text image in which the user is asked to capture the image under different lighting conditions or to toggle the flash on or off); 
and based on the measure of the incident light, determine a designated resolution using the defined text size (As shown in Fig. 3F, there is an autofocus parameter extracted for the text image that affects the blur; As show in Fig. 3F, zooming is related to text image size in which the user zooms in to address poor resolution; Note: during auto-focus, the camera lens adjusts in and out (i.e. zooming) based on the incident light passing through the lens which changes the resolution. Blur is related to resolution in which low blur means high resolution and zooming is also related to resolution based on the text size);
and correlate the designated resolution with the imaging device (Para. 0076: FIG. 6B, artifact classifier 681 of some embodiments checks in an act 662 whether the height of the received region is less than the limit, and, when the received region's size is found to be too small, feedback is provided (as per act 672 in FIG. 6B) by feedback module 612U (FIG. 6A) to the user, e.g. asking the user to zoom in or move closer to the target; Note: the resolution of the text is adjusted with respect to the camera (i.e. imaging device)).
Baheti et al. does not expressly disclose the following limitations: train an optical recognizer based on: creating a training image comprising a training text character and a label for the training text character, the label comprising a user-entered identity of the training text character based on visual inspection of the training text character on a display screen, wherein the user-entered identity identifies the training text character from among a set of characters, and using the training image to refine the optical recognizer; generate, based on optical recognition of the electronic image by the trained optical recognizer, an optical recognition result for the text character; based on the comparison, determine a designated resolution using the defined text size.
However, Liu et al. teaches, train an optical recognizer based on (As shown in Fig. 1, the image undergoes OCR based on the sharpness/blur determination by the trained classifier): 
creating a training image comprising a training text character and a label for the training text character  (As shown in Fig. 8, the images are labeled by the user and the classifier is trained; Col. 9, lines 60-65: based on the subjective labelling 840 and the plurality of sharpness feature metrics 842, the computer applies (844) a machine-learning based method to train the image classifier to classify frames as a good frame or a bad frame. A comprehensive training set with clear definitions of "good frame" improves classification accuracy; Note: the labeled images by the user is the training set image), 
and using the training image to refine the optical recognizer (As seen in Fig. 9A and 9B, the feature metrics and subjective labeling of the images are refined as the image classifier is re-trained);
 generate, based on optical recognition of the electronic image by the trained optical recognizer, an optical recognition result for the text character (Col. 8, lines 57-62: recognizing the text in the binarized image using an OCR engine. The machine OCR system may respond differently from a human vision system. As a result, a "good" frame may be defined such that the binary image contains recognizable text and OCR engine returns a high level of accuracy (e.g., a statistical "F-score"). ; Col. 14, lines 4-6: an optical character recognition (OCR) engine 1036 of the frame processing module 1030 performs OCR (134, 454) on the processed frame; Note: the recognition result is if the text is able to be recognized well (i.e. sharpness of the image text));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include training an optical recognizer through labeling by a user and generating a recognition result by the trained optical recognizer as taught by Liu et al. into the OCR system of Baheti et al. in order to determine sharpness quality (Liu et al., Col. 5).
The combination of Baheti et al. and Liu et al. does not express the following limitations: the label comprising a user-entered identity of the training text character based on visual inspection of the training text character on a display screen, wherein the user-entered identity identifies the training text character from among a set of characters; based on the comparison, determine a designated resolution using the defined text size. 
However, Singh et al. teaches, the label comprising a user-entered identity of the training text character based on visual inspection of the training text character on a display screen, wherein the user-entered identity identifies the training text character from among a set of characters (As shown in Para. 0027, a user manually identifies the character from a set of suggested characters or labels the character; As shown in Para. 0028, the user labels the character that is incorrectly identified or cannot be identified and creates a neural network corresponding to the character for the OCR; As shown in Para. 0017, the user interacts with the system via a display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a label for the training text character being an identity entered by a user from a set of characters as taught by Singh et al. into the combined OCR system of Baheti et al. and Liu et al. in order to improve the machine learning algorithm for character recognition (Singh Para. 0005).
The combination of Baheti et al., Liu et al., and Singh et al. does not expressly disclose the following limitation: based on the comparison, determine a designated resolution using the defined text size.
However, Hara teaches, based on the comparison, determine a designated resolution using the defined text size (Para. 0131: the control unit 20 estimates, as the type of font and the character size, those where the size of the bounding box is coincident based on the comparison; Para. 0130: the control unit 20 compares the bounding box of data at a time when a character decoration is performed. In addition, the control unit 20 may reference pieces of information such as, for example, the size of the image data 200, dpi, and/or resolution at the time of comparison; Note: each type of font has a defined text size and the resolution is determined at the time of comparison of the character text (i.e. bounding box that contains the text)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining the resolution from the text size as taught by Hara into the combined OCR system of Baheti et al., Liu et al., and Singh et al. in order to increase the degree of accuracy in character recognition (Hara, Para. 0194).
Regarding claim 3, the combination of Baheti et al., Liu et al., Singh et al., and Hara teaches the limitations explained above in claim 1.
Baheti et al. in the combination further teaches, wherein the instructions are executable on the processor to (Para. 0106: software 610 (FIG. 9) may include program codes stored in memory 501 and executed by processor 404): 
determine a vertical height of the text character from the electronic image (Para. 0007: the electronic device and method analyze an attribute that is relevant to OCR in one or more versions of a first text region, as extracted from one or more of multiple images, (before or after the above-described test). One example of such an attribute is height of the first text region; Para. 0041: attribute of a region (e.g. height of a bounding box defined by maxima and minima in y coordinates in a list of pixels representing the region); 
match the vertical height to a text size of a set of predetermined text sizes (Para. 0041: in an act 222 in operation 220, processor(s) 404 check whether an attribute of a region (e.g. height of a bounding box defined by maxima and minima in y coordinates in a list of pixels representing the region, is greater than or equal to a preset limit, such as 40 pixels)); 
and select the defined text size based on the text size matched to the vertical height (Para. 0043: if in act 222 the image quality is found to be unacceptable for text recognition (e.g. if height is below a minimum number of pixels needed for OCR), feedback is automatically generated by processor(s) 404 in act 223; Para. 0076: when the received region's size is found to be too small, feedback is provided (as per act 672 in FIG. 6B) by feedback module 612U (FIG. 6A) to the user, e.g. asking the user to zoom in or move closer to the target; Note: the text size is selected based on the predetermined text size (i.e. height); Fig. 3A, step 220).
Regarding claim 4, the combination of Baheti et al., Liu et al., Singh et al., and Hara teaches the limitations explained above in claim 1.
Hara in the combination further teaches, wherein the instructions are executable on the processor to (Para. 0025: one or more processors may execute one or more sets of programming commands): 
determine a font family based on the optical recognition result (Abstract: the character recognition unit recognizes a character from the image data. The font matching unit performs matching so as to determine which of a plurality of fonts and a plurality of character sizes a recognized character corresponds to, with respect to an area of the image data, recognized as the character by the character recognition unit);
 match the determined font family to a text size of a set of predetermined text sizes (Para. 0082: the font matching unit 120 calculates, for example, the size of a "bounding box" serving as the drawing area of the drawing data of a font of the font matching data 220 corresponding to a character code output by the character recognition unit 110, and estimates a character size. When a plurality of fonts or character sizes are estimated, the font matching unit 120 performs matching by performing image comparison on either one or both of (i) one of the fonts and (ii) one of the character sizes, and calculating the degree of similarity…In addition, when the degree of similarity is lower than the specified threshold value, the font matching unit 120 determines that there are no corresponding font and no corresponding character size and matching is not established); 
and select the defined text size based on the determined font family (Para. 0082: the font matching unit 120 selects a font and a character size where the degree of similarity is the highest. When the selected font and character size have the degree of similarity greater than or equal to a specified threshold value, the font matching unit 120 determines as corresponding to the font and the character size and establishing matching).
Regarding claim 7, the combination of Baheti et al., Liu et al., Singh et al., and Hara teaches the limitations explained above in claim 1.
Baheti et al. in the combination further teaches, wherein the instructions are executable on the processor to (Para. 0061: mobile device 401 includes a plurality of instructions in software 610 in memory 501 that when executed by processor(s)): 
compare a measured lighting level of reflected light from the optical target with a predetermined lighting threshold to obtain a lighting level result (Para. 0061: mobile device 401 includes a plurality of instructions in software 610 in memory 501 that when executed by processor(s) 404 implements a text region extractor 611, e.g. by performing an operation 410 (FIG. 4A) wherein one or more regions are extracted from an image, e.g. based on variation in intensities of pixels in the image; Note: the camera 405 of mobile device 401 in Fig. 2 measures the intensity of the image (i.e. level of light reflected from the image); Para. 0061: in operation 410, pixels in an image may be identified in a set (which may be implemented as a list) that in turn identifies a region Qi, which includes a local extrema of intensity (such as local maxima or local minima) in the image. Such a region Qi, may be identified in operation 510 as being maximally stable relative to one or more intensities in a range i-                        
                            ∆
                        
                     to i+                        
                            ∆
                        
                    , each intensity i being used as a threshold (with                         
                            ∆
                        
                     being a parameter input to an MSER method) in comparisons with intensities of a plurality of pixels included in region Qi, to identify respective regions                         
                            
                                
                                    Q
                                     
                                
                                
                                    i
                                    -
                                    ∆
                                     
                                
                            
                        
                    and                         
                            
                                
                                    Q
                                     
                                
                                
                                    i
                                    +
                                    ∆
                                
                            
                        
                    ),
 the measured lighting level defined by an intensity, or a color temperature, or a combination of the intensity and the color temperature (Para. 0061: mobile device 401 includes a plurality of instructions in software 610 in memory 501 that when executed by processor(s) 404 implements a text region extractor 611, e.g. by performing an operation 410 (FIG. 4A) wherein one or more regions are extracted from an image, e.g. based on variation in intensities of pixels in the image; Note: the camera 405 of mobile device 401 in Fig. 2 measures the intensity of the image (i.e. level of light reflected from the image); Para. 0039: in performing the operation 210, in an act 211 the processor(s) 404 apply a predetermined method (e.g. MSER) to identify regions of pixels in the image that are connected to one another and differ from surrounding pixels in one or more properties, such as intensity and/or color); 
associate the lighting level result with the electronic image (Para. 0061: in operation 410, pixels in an image may be identified in a set (which may be implemented as a list) that in turn identifies a region Qi, which includes a local extrema of intensity (such as local maxima or local minima) in the image; Note: the intensity of the image is the lighting level); 
and associate the lighting level with the designated resolution (Para. 0051: act 214 may check for presence in the top one-third, of a peak in a histogram of pixel intensities, e.g. by identifying a row that contains a maximum number of pixels binarized to value 1, across all rows of the rectangular region; Note: the intensity (i.e. lighting level) of an image consists of rows that contain pixels. These pixels per unit of the image describe the image resolution).
Regarding claim 11, Baheti et al. teaches, a non-transitory machine-readable storage medium encoded with instructions executable by a controller of an electronic device to (Para. 0106: if implemented in firmware and/or software, the functions may be stored as one or more instructions or code on a computer-readable medium. Examples include non-transitory computer-readable storage media encoded with a data structure and non-transitory computer readable storage media encoded with a computer program; Para. 0104: the term “memory” refers to any type of computer storage medium, including long term, short term, or other memory associated with the mobile platform; Para. 0106-0107): 
receive an electronic image of an optical target captured by an imaging device, the optical target including a text character of a defined text size (Para. 0106: any machine-readable medium tangibly embodying software instructions (also called "computer instructions') may be used in implementing the methodologies described herein; Para. 0079: mobile device 401 of some embodiment includes a multi-image capture block 801 (FIG. 8A) that interoperates with a camera 405 to acquire therefrom, multiple images at different resolutions (e.g. at different zoom levels) of a scene of real world. The real world scene may have text of different sizes, e.g. on a billboard illustrated in FIG. 7, which has text regions 1101, 1102, 1103 and 1104 of different sizes);
compare the result for the text character in the optical target with a true value of the text character Para. 0106: any machine-readable medium tangibly embodying software instructions (also called "computer instructions') may be used in implementing the methodologies described herein; Para. 0075: OCR module 330 is used during design time, to perform text recognition on the same region of the sample image. The output of the OCR module 330 is compared with ground truth which identifies a specific word of text in the region used to create the sample image, by logic 511 (which may be implemented as hardware or software or a combination), to determine recognition accuracy); 
receive a measure of incident light on the optical target (Para. 0016; As shown in Fig. 3F, there is an autoexposure parameter extracted for the text image in which the user is asked to capture the image under different lighting conditions or to toggle the flash on or off); 
and based on the measure of the incident light, select the defined text size as a designated resolution (As shown in Fig. 3F, there is an autofocus parameter extracted for the text image that affects the blur; As show in Fig. 3F, zooming is related to text image size in which the user zooms in to address poor resolution; Note: during auto-focus, the camera lens adjusts in and out (i.e. zooming) based on the incident light passing through the lens which changes the resolution. Blur is related to resolution in which low blur means high resolution and zooming is also related to resolution based on the text size); 
and store, in an electronic memory, the designated resolution for the imaging device (Para. 0061: mobile device 401 includes a plurality of instructions in software 610 in memory 501; Para. 0106: software 610 (FIG. 9) may include program codes stored in memory 501;  Para. 0076: FIG. 6B, artifact classifier 681 of some embodiments checks in an act 662 whether the height of the received region is less than the limit, and, when the received region's size is found to be too small, feedback is provided (as per act 672 in FIG. 6B) by feedback module 612U (FIG. 6A) to the user, e.g. asking the user to zoom in or move closer to the target; Note: the resolution of the text is adjusted with respect to the camera (i.e. imaging device)).
Baheti et al. does not expressly disclose the following limitations: train an optical recognizer based on: creating a training image comprising a training text character and a label for the training text character, the label comprising a user-entered identity of the training text character based on visual inspection of the training text character on a display screen, wherein the user-entered identity identifies the training text character from among a set of characters, and using the training image to refine the optical recognizer; optically recognize, using the trained optical recognizer, the text character of the electronic image by generating a result for the text character based on the electronic image; based on the comparison, select the defined text size as a designated resolution.
However, Liu et al. teaches, train an optical recognizer based on (As shown in Fig. 1, the image undergoes OCR based on the sharpness/blur determination by the trained classifier): 
creating a training image comprising a training text character and a label for the training text character (As shown in Fig. 8, the images are labeled by the user and the classifier is trained; Col. 9, lines 60-65: based on the subjective labelling 840 and the plurality of sharpness feature metrics 842, the computer applies (844) a machine-learning based method to train the image classifier to classify frames as a good frame or a bad frame. A comprehensive training set with clear definitions of "good frame" improves classification accuracy; Note: the labeled images by the user is the training set image), 
and using the training image to refine the optical recognizer (As seen in Fig. 9A and 9B, the feature metrics and subjective labeling of the images are refined as the image classifier is re-trained); 
optically recognize, using the trained optical recognizer, the text character of the electronic image by generating a result for the text character based on the electronic image (Col. 8, lines 57-62: recognizing the text in the binarized image using an OCR engine. The machine OCR system may respond differently from a human vision system. As a result, a "good" frame may be defined such that the binary image contains recognizable text and OCR engine returns a high level of accuracy (e.g., a statistical "F-score"); Col. 14, lines 4-6: an optical character recognition (OCR) engine 1036 of the frame processing module 1030 performs OCR (134, 454) on the processed frame; Col. 12, lines 55-58: the device 110 may include one or more controllers/processors 1004, that may each include a central processing unit (CPU) for processing data and computer-readable instructions; Note: the recognition result is if the text is able to be recognized well (i.e. sharpness of the image text)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include training an optical recognizer through labeling by a user and generating a recognition result by the trained optical recognizer as taught by Liu et al. into the OCR method of Baheti et al. in order to determine sharpness quality (Liu et al., Col. 5).
The combination of Baheti et al. and Liu et al. does not express the following limitations: the label comprising a user-entered identity of the training text character based on visual inspection of the training text character on a display screen, wherein the user-entered identity identifies the training text character from among a set of characters; based on the comparison, select the defined text size as a designated resolution.
However, Singh et al. teaches, the label comprising a user-entered identity of the training text character based on visual inspection of the training text character on a display screen, wherein the user-entered identity identifies the training text character from among a set of characters (As shown in Para. 0027, a user manually identifies the character from a set of suggested characters or labels the character; As shown in Para. 0028, the user labels the character that is incorrectly identified or cannot be identified and creates a neural network corresponding to the character for the OCR; As shown in Para. 0017, the user interacts with the system via a display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a label for the training text character being an identity entered by a user from a set of characters as taught by Singh et al. into the combined OCR method of Baheti et al. and Liu et al. in order to improve the machine learning algorithm for character recognition (Singh Para. 0005).
The combination of Baheti et al., Liu et al., and Singh et al. does not expressly disclose the following limitation: based on the comparison, select the defined text size as a designated resolution.
However, Hara teaches, based on the comparison, select the defined text size as a designated resolution (Para. 0131: the control unit 20 estimates, as the type of font and the character size, those where the size of the bounding box is coincident based on the comparison; Para. 0130: the control unit 20 compares the bounding box of data at a time when a character decoration is performed. In addition, the control unit 20 may reference pieces of information such as, for example, the size of the image data 200, dpi, and/or resolution at the time of comparison; Note: each type of font has a defined text size and the resolution is determined at the time of comparison of the character text (i.e. bounding box that contains the text)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining the resolution from the text size as taught by Hara into the combined OCR method of Baheti et al., Liu et al., and Singh et al. in order to increase the degree of accuracy in character recognition (Hara, Para. 0194).
Regarding claim 12, the combination of Baheti et al., Liu et al., Singh et al., and Hara teaches the limitations as explained above in claim 11.
Baheti et al. in the combination further teaches, wherein the instructions are executable by the controller to (Para. 0106: software 610 (FIG. 9) may include program codes stored in memory 501 and executed by processor 404):
determine a vertical height of the text character of the electronic image (Para. 0007: the electronic device and method analyze an attribute that is relevant to OCR in one or more versions of a first text region, as extracted from one or more of multiple images, (before or after the above-described test). One example of such an attribute is height of the first text region; Para. 0041: in an act 222 in operation 220, processor(s) 404 check whether an attribute of a region (e.g. height of a bounding box defined by maxima and minima in y coordinates in a list of pixels representing the region, is greater than or equal to a preset limit, such as 40 pixels); Note: height in y-coordinates is the vertical height); 
and correlate the vertical height with the defined text size (Para. 0041: in an act 222 in operation 220, processor(s) 404 check whether an attribute of a region (e.g. height of a bounding box defined by maxima and minima in y coordinates in a list of pixels representing the region, is greater than or equal to a preset limit, such as 40 pixels); Note: the vertical height (i.e. height in y-coordinates of the text) is correlated with a defined text size height (i.e. 40 pixels)).
Regarding claim 15, the combination of Baheti et al., Liu et al., Singh et al., and Hara teaches the limitations as explained above in claim 11.
The combination of Baheti et al., Liu et al., Singh et al., and Hara further teaches, wherein the instructions are executable by the controller to (Baheti et al., Para. 0106: if implemented in firmware and/or software, the functions may be stored as one or more instructions or code on a computer-readable medium. Examples include non-transitory computer-readable storage media encoded with a data structure and non-transitory computer readable storage media encoded with a computer program; Para. 0104: the term “memory” refers to any type of computer storage medium, including long term, short term, or other memory associated with the mobile platform; Para. 0106-0107): 
display on a physical display device a portion of the electronic image that includes the text character, and the true value of the text character (Baheti et al., Para. 0036: one or more processors 404 included in a mobile device 401 (FIG. 9) that is capable of identifying rectangular portions (or blocks) of an image of a real world scene, followed by segmentation of each rectangular portion (or block) to form a sequence of sub-blocks and identify a character in each sub-block; Para. 0075: OCR module 330 is used during design time, to perform text recognition on the same region of the sample image. The output of the OCR module 330 is compared with ground truth which identifies a specific word of text in the region used to create the sample image, by logic 511 (which may be implemented as hardware or software or a combination), to determine recognition accuracy; Para. 0008; Note: the mobile device 401 has a screen for display); 
prompt for a user input based on the displayed portion of the electronic image and the true value of the text character (Baheti et al., Para. 0086: a single user input (such as a single button press on mobile device 401); As seen in Fig. 2: mobile device 401 has a screen (i.e. a display)); Para. 0091: feedback to the user includes a set of recommended actions that can be taken by the user. Feedback to the system includes instructions for image enhancement followed by recognition; Para. 0075: the output of the OCR module 330 is compared with ground truth which identifies a specific word of text in the region used to create the sample image, by logic 511 (which may be implemented as hardware or software or a combination), to determine recognition accuracy);
 and receive, via a physical user input device, the user input for the imaging device, the user input including the user-entered identity of the training text character (Singh et al., As shown in Para. 0027, a user manually identifies the character from a set of suggested characters or labels the character; As shown in Para. 0028, the user labels the character that is incorrectly identified or cannot be identified and creates a neural network corresponding to the character for the OCR; As shown in Para. 0017, there is a user interface accessible via a display in which the user interacts with the system; As shown in Para. 0040, the input device can be a keyboard).
Regarding claim 17, the combination of Baheti et al., Liu et al., Singh et al., and Hara teaches the limitations as explained above in claim 1.
Liu et al. in the combination further teaches, wherein the designated resolution comprises a sharpness rating of the electronic image (Col. 2, lines 14-16: the statistics are processed (132) by a trained image classifier, which assigns the frame a score characterizing the frame's sharpness/blur based on the statistics; As shown in Fig. 2 and Fig. 3, the image frame contains text of a specific size (i.e. resolution of text)).
Regarding claim 18, Baheti et al. teaches, a method comprising (Para. 0006: an electronic device and method use multiple images of identical text that have one or more sizes, to improve text recognition): 
activating an imaging device to capture an electronic image of an optical target, the electronic image including a text character of the optical target (Para. 0079: mobile device 401 of some embodiment includes a multi-image capture block 801 (FIG. 8A) that interoperates with a camera 405 to acquire therefrom, multiple images at different resolutions (e.g. at different zoom levels) of a scene of real world. The real world scene may have text of different sizes, e.g. on a billboard illustrated in FIG. 7, which has text regions 1101,1102,1103 and 1104 of different sizes; Para. 0075: text image quality parameter extractor 350 of FIG. 3E is used during design time, to extract a height (or text size) of a region in a sample image), 
comparing the optical recognition result with a true value of the text character of the optical target (Para. 0075: OCR module 330 is used during design time, to perform text recognition on the same region of the sample image. The output of the OCR module 330 is compared with ground truth which identifies a specific word of text in the region used to create the sample image, by logic 511 (which may be implemented as hardware or software or a combination), to determine recognition accuracy), 
associating the designated resolution with the imaging device (Para. 0076: FIG. 6B, artifact classifier 681 of some embodiments checks in an act 662 whether the height of the received region is less than the limit, and, when the received region's size is found to be too small, feedback is provided (as per act 672 in FIG. 6B) by feedback module 612U (FIG. 6A) to the user, e.g. asking the user to zoom in or move closer to the target; Note: the resolution of the text is adjusted with respect to the camera (i.e. imaging device));
receiving a measure of incident light on the optical target (Para. 0016; As shown in Fig. 3F, there is an autoexposure parameter extracted for the text image in which the user is asked to capture the image under different lighting conditions or to toggle the flash on or off); 
and setting the designated resolution further based on the measure of the incident light (As shown in Fig. 3F, there is an autofocus parameter extracted for the text image that affects the blur; As show in Fig. 3F, zooming is related to text image size in which the user zooms in to address poor resolution; Note: during auto-focus, the camera lens adjusts in and out (i.e. zooming) based on the incident light passing through the lens which changes the resolution. Blur is related to resolution in which low blur means high resolution and zooming is also related to resolution based on the text size).
Baheti et al. does not expressly disclose the following limitations: training an optical recognizer based on: creating a training image comprising a training text character and a label for the training text character, the label comprising a user-entered identity of the training text character based on visual inspection of the training text character on a display screen, wherein the user-entered identity identifies the training text character from among a set of characters, and using the training image to refine the optical recognizer; generating, using the trained optical recognizer executed in a system comrising a hardware processor, an optical recognition result for the text character based on the electronic image; based on the comparison, selecting a defined text size from a set of defined text sizes as a designated resolution.
However, Liu et al. teaches, training an optical recognizer based on (As shown in Fig. 1, the image undergoes OCR based on the sharpness/blur determination by the trained classifier): 
creating a training image comprising a training text character and a label for the training text character (As shown in Fig. 8, the images are labeled by the user and the classifier is trained; Col. 9, lines 60-65: based on the subjective labelling 840 and the plurality of sharpness feature metrics 842, the computer applies (844) a machine-learning based method to train the image classifier to classify frames as a good frame or a bad frame. A comprehensive training set with clear definitions of "good frame" improves classification accuracy; Note: the labeled images by the user is the training set image),
and using the training image to refine the optical recognizer (As seen in Fig. 9A and 9B, the feature metrics and subjective labeling of the images are refined as the image classifier is re-trained);
generating, using the trained optical recognizer executed in a system comrising a hardware processor, an optical recognition result for the text character based on the electronic image (Col. 8, lines 57-62: recognizing the text in the binarized image using an OCR engine. The machine OCR system may respond differently from a human vision system. As a result, a "good" frame may be defined such that the binary image contains recognizable text and OCR engine returns a high level of accuracy (e.g., a statistical "F-score"); Col. 14, lines 4-6: an optical character recognition (OCR) engine 1036 of the frame processing module 1030 performs OCR (134, 454) on the processed frame; Note: the recognition result is if the text is able to be recognized well (i.e. sharpness of the image text)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include training an optical recognizer through labeling by a user and generating a recognition result by the trained optical recognizer as taught by Liu et al. into the OCR method of Baheti et al. in order to determine sharpness quality (Liu et al., Col. 5).
The combination of Baheti et al. and Liu et al. does not express the following limitations: the label comprising a user-entered identity of the training text character based on visual inspection of the training text character on a display screen, wherein the user-entered identity identifies the training text character from among a set of characters; based on the comparison, selecting a defined text size from a set of defined text sizes as a designated resolution.
However, Singh et al. teaches, the label comprising a user-entered identity of the training text character based on visual inspection of the training text character on a display screen, wherein the user-entered identity identifies the training text character from among a set of characters (As shown in Para. 0027, a user manually identifies the character from a set of suggested characters or labels the character; As shown in Para. 0028, the user labels the character that is incorrectly identified or cannot be identified and creates a neural network corresponding to the character for the OCR; As shown in Para. 0017, the user interacts with the system via a display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a label for the training text character being an identity entered by a user from a set of characters as taught by Singh et al. into the combined OCR method of Baheti et al. and Liu et al. in order to improve the machine learning algorithm for character recognition (Singh Para. 0005).
The combination of Baheti et al., Liu et al., and Singh et al. does not expressly disclose the following limitation: based on the comparison, selecting a defined text size from a set of defined text sizes as a designated resolution.
However, Hara teaches, based on the comparison, selecting a defined text size from a set of defined text sizes as a designated resolution (Para. 0131: the control unit 20 estimates, as the type of font and the character size, those where the size of the bounding box is coincident based on the comparison; Para. 0130: the control unit 20 compares the bounding box of data at a time when a character decoration is performed. In addition, the control unit 20 may reference pieces of information such as, for example, the size of the image data 200, dpi, and/or resolution at the time of comparison; Note: each type of font has a defined text size and the resolution is determined at the time of comparison of the character text (i.e. bounding box that contains the text)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining the resolution from the text size as taught by Hara into the combined OCR method of Baheti et al., Liu et al., and Singh et al. in order to increase the degree of accuracy in character recognition (Hara, Para. 0194).
Regarding claim 20, the combination of Baheti et al., Liu et al., Singh et al., and Hara teaches the limitations as explained above in claim 11.
Liu et al. in the combination further teaches, wherein the designated resolution comprises a sharpness rating of the electronic image (Col. 2, lines 14-16: the statistics are processed (132) by a trained image classifier, which assigns the frame a score characterizing the frame's sharpness/blur based on the statistics; As shown in Fig. 2 and Fig. 3, the image frame contains text of a specific size (i.e. resolution of text)).
Regarding claim 21, the combination of Baheti et al., Liu et al., Singh et al., and Hara teaches the limitations as explained above in claim 18.
The combination of Baheti et al., Liu et al., Singh et al., and Hara further teaches, further comprising: correlating the defined text size with a sharpness rating (Baheti et al: As shown in Fig. 6B, it is determined whether text of a certain height threshold (i.e. text size) is blurred (i.e. sharpness); Liu et al: Col. 2, lines 14-16: the statistics are processed (132) by a trained image classifier, which assigns the frame a score characterizing the frame's sharpness/blur based on the statistics; As shown in Col. 8, lines 39-41, a classifier score of a good quality frame is based on the sharpness of the text; As shown in Fig. 2 and Fig. 3, the image frame contains text of a specific size; As shown in Col. 7, lines 57-67, the foreground areas containing text are of a certain size (i.e. bounding box) in which the sharpness of the text areas is determined; Note: the bounding boxes surrounding the text are of a certain pixel width (i.e. size)); 
and initiating an electronic communication including the sharpness rating (Liu et al: As shown in Col. 8, lines 39-41, a classifier score of a good quality frame is based on the sharpness of the text; As shown in Col. 9, lines 60-65, based on the sharpness features, the computer trains the image classifier to classify frames as good or bad; Note: a score of “good” is an electronic communication of the sharpness rating).
Regarding claim 22, the combination of Baheti et al., Liu et al., Singh et al., and Hara teaches the limitations as explained above in claim 18.
The combination of Baheti et al., Liu et al., Singh et al., and Hara further teaches, further comprising: determining, by the trained optical recognizer (Liu et al: As shown in Fig. 1, the image undergoes OCR based on the sharpness/blur determination by the trained classifier; Baheti: Fig. 4B, OCR module 330), a geometric aspect of the text character from the electronic image (Baheti: Para. 0007: the electronic device and method analyze an attribute that is relevant to OCR in one or more versions of a first text region, as extracted from one or more of multiple images, (before or after the above-described test). One example of such an attribute is height of the first text region; Para. 0041: attribute of a region (e.g. height of a bounding box defined by maxima and minima in y coordinates in a list of pixels representing the region; Note: the height of the text is a geometric aspect); 
matching, by the trained optical recognizer, the geometric aspect to a text size of the set of defined text sizes (Liu et al: As shown in Fig. 1, the image undergoes OCR based on the sharpness/blur determination by the trained classifier; Baheti: Fig. 4B, OCR module 330; Para. 0041: in an act 222 in operation 220, processor(s) 404 check whether an attribute of a region (e.g. height of a bounding box defined by maxima and minima in y coordinates in a list of pixels representing the region, is greater than or equal to a preset limit, such as 40 pixels)); 
and selecting, by the trained optical recognizer, the defined text size based on the text size matched to the geometric aspect (Liu et al: As shown in Fig. 1, the image undergoes OCR based on the sharpness/blur determination by the trained classifier; Baheti: Fig. 4B, OCR module 330; Para. 0043: if in act 222 the image quality is found to be unacceptable for text recognition (e.g. if height is below a minimum number of pixels needed for OCR), feedback is automatically generated by processor(s) 404 in act 223; Para. 0076: when the received region's size is found to be too small, feedback is provided (as per act 672 in FIG. 6B) by feedback module 612U (FIG. 6A) to the user, e.g. asking the user to zoom in or move closer to the target; Note: the text size is selected based on the predetermined text size (i.e. height); Fig. 3A, step 220).

Claims 2, 5-6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (US 2014/0168478 A1) in view of Liu et al. (US 9,576,210 B1) and further in view of Singh et al. (US 2017/0286803 A1), Hara (US 2015/0278658 A1) and Bala (US 2015/0049948 A1). 
Regarding claim 2, the combination of Baheti et al., Liu et al., Singh et al., and Hara teaches the limitations as explained above in claim 1.
The combination of Baheti et al., Liu et al., Singh et al., and Hara does not expressly disclose the following limitations: wherein the optical target comprises a printed page, wherein the defined text size is from a set of whole-number and half-number point sizes per unit of measure of the printed page, and wherein the instructions are executable on the processor to select the defined text size as the designated resolution from the set of whole-number and half-number point sizes per unit of measure of the printed page.
However, Bala teaches, wherein the optical target comprises a printed page, wherein the defined text size is from a set of whole-number and half-number point sizes per unit of measure of the printed page (Abstract: determining a minimum text size for accurate optical character recognition (OCR) of an image captured by the mobile device, receiving an image stream of a printed substrate, and displaying the image stream and a visual cue superimposed onto the image stream, wherein the visual cue is indicative of the minimum text size; Para. 0023: for typical modern smartphones, this resolution is achieved when capturing printed text with a 12 point font size at a distance of approximately 12 inches; Para. 0024; Fig. 3: printed document), 
and wherein the instructions are executable on the processor to select the defined text size as the designated resolution from the set of whole-number and half-number point sizes per unit of measure of the printed page (Para. 0023: for typical modern smartphones, this resolution is achieved when capturing printed text with a 12 point font size at a distance of approximately 12 inches. Thus, in order to capture sufficient character resolution for obtaining high accuracy OCR, a minimum text size of no fewer than 16 pixels per character is preferable; Para. 0024: the minimum sizing requirements may vary based upon the type of device being used to capture the text image, as well as the OCR engine being used and any operational parameters associated with the OCR engine. However, a visual cue may be determined based upon the minimum acceptable sizing requirements for recognizing text according to the techniques as described herein regardless of the capabilities of the image sensor and OCR engine; Para. 0036; As shown in Para. 0036, the processing device determines the text size for OCR recognition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a text size of a designated resolution as taught by Bala into the combined OCR system of Baheti et al., Liu et al, Singh et al., and Hara in order to obtain high accuracy OCR (Bala, Para. 0023).
Regarding claim 5, the combination of Baheti et al., Liu et al., Singh et al., and Hara teaches the limitations as explained above in claim 1.
The combination of Baheti et al., Liu et al., Singh et al., and Hara does not expressly disclose the following limitations: wherein the instructions are executable on the processor to: determine a characteristic number of points per inch (cPPI) from the optical recognition result; and select the defined text size based on the determined cPPI.
However, Bala teaches, wherein the instructions are executable on the processor to (Para. 0016: the memory may contain programming instructions in the form of a software application that, when executed by the processor, causes the device to perform): 
determine a characteristic number of points per inch (cPPI) from the optical recognition result (Para. 0023: for typical modern smartphones, this resolution is achieved when capturing printed text with a 12 point font size at a distance of approximately 12 inches. Thus, in order to capture sufficient character resolution for obtaining high accuracy OCR, a minimum text size of no fewer than 16 pixels per character is preferable; Para. 0024; Para. 0036); 
and select the defined text size based on the determined cPPI (Para. 0004: determining a minimum text size for accurate optical character recognition (OCR) of an image captured by the mobile device; in order to capture sufficient character resolution for obtaining high accuracy OCR, a minimum text size of no fewer than 16 pixels per character is preferable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include selecting a text size based on cPPI as taught by Bala into the combined OCR system of Baheti et al., Liu et al, Singh et al., and Hara in order to obtain high accuracy OCR (Bala, Para. 0023).
Regarding claim 6, the combination of Baheti et al., Liu et al., Singh et al., Hara, and Bala teaches the limitations as explained above in claim 5.
Baheti et al. in the combination further teaches, wherein the instructions are executable on the processor to (Para. 0106: software 610 (FIG. 9) may include program codes stored in memory 501 and executed by processor 404): 
generate a pass value based on the defined text size exceeding a predetermined text size threshold (Fig. 10A: the text height of the image region is compared against the threshold in step 1404 and it is determined whether the height of the text is above the height threshold (i.e. Yes) or is not above the height threshold (i.e. No); Note: the “Yes” and “No” is a type of rating (i.e. pass/fail rating));
 and based on the pass value, train the optical recognizer with information from the electronic image (As seen in Fig. 10A, text recognition (OCR) at step 1406 is performed after determining if the text height is greater than the height threshold (i.e. Yes/No rating); Para. 0055: artifact classifier 320 may be implemented as a neural network, with training on one or more attributes of regions that are acceptable or not acceptable by OCR; As shown in Fig. 10A, text recognition (i.e. OCR) is updated multiple times in which the text region size threshold (i.e. pass/fail rating) is determined).
Regarding claim 13, the combination of Baheti et al., Liu et al., Singh et al., and Hara teaches the limitations as explained above in claim 11.
The combination of Baheti et al., Liu et al., Singh et al., and Hara does not expressly disclose the following limitations: wherein the instructions are executable by the controller to: determine a characteristic number of points per inch (cPPI) from a successful comparison of the result of the text character in the optical target with the true value of the text character; and match the cPPI to a text size of a set of predetermined text sizes.
However, Bala et al. teaches, wherein the instructions are executable by the controller to (Para. 0016: the memory may contain programming instructions in the form of a software application that, when executed by the processor, causes the device to perform one or more image acquisition and processing operations according to the programming instructions):
determine a characteristic number of points per inch (cPPI) from a successful comparison of the result of the text character in the optical target with the true value of the text character (Para. 0045: the mobile device determines the text size in the image stream matches or exceeds that the minimum size indicated by the visual cue; Para. 0023: for typical modern smartphones, this resolution is achieved when capturing printed text with a 12 point font size at a distance of approximately 12 inches. Thus, in order to capture sufficient character resolution for obtaining high accuracy OCR, a minimum text size of no fewer than 16 pixels per character is preferable; Para. 0024; Para. 0036; Note: the minimum text size is the reference value (i.e. true value) and matching is a type of comparison of the results);  
and match the cPPI to a text size of a set of predetermined text sizes (Para. 0045: the mobile device determines the text size in the image stream matches or exceeds that the minimum size indicated by the visual cue; Para. 0023: for typical modern smartphones, this resolution is achieved when capturing printed text with a 12 point font size at a distance of approximately 12 inches. Thus, in order to capture sufficient character resolution for obtaining high accuracy OCR, a minimum text size of no fewer than 16 pixels per character is preferable; Note: the number of pixels per character is the cPPI or resolution of the text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include matching or comparing the cPPI to a reference text size as taught by Bala into the combined OCR system of Baheti et al., Liu et al, Singh et al., and Hara in order to obtain high accuracy OCR (Bala, Para. 0023).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (US 2014/0168478 A1) in view of Liu et al. (US 9,576,210 B1) and further in view of Singh et al. (US 2017/0286803 A1), Hara (US 2015/0278658 A1) and Barton (US 2017/0011272 A1). 
Regarding claim 14, the combination of Baheti et al., Liu et al., Singh et al., and Hara teaches the limitations as explained in claim 11 above.
The combination of Baheti et al., Liu et al., Singh et al., and Hara does not expressly disclose the following limitations: wherein the instructions are executable by the controller to: select an identifier associated with the imaging device, the identifier related to a physical characteristic of the imaging device; and train the optical recognizer with the identifier associated with the imaging device, the result for the text character, and the true value of the text character.
However, Barton teaches, wherein the instructions are executable by the controller to (Para. 0099: the memory 220 may store software applications, instructions or the like for the processor to perform steps associated with operation of the entity): 
select an identifier associated with the imaging device, the identifier related to a physical characteristic of the imaging device (Para. 0009: displaying a focal length range of the camera of the handheld electronic device. Displaying the focal length range may include mapping the focal length range on the relative positioning information. The relative positioning information may be accurate to within one (1) inch; Para. 0020: implementations of the present invention can measure and record optimal focal length and OCR font size ranges on raw video feed. These measurements can be used to guide the camera user through visual cues and indicators to move the camera to the best location in space; Para. 0046; Note: the physical characteristic of the device is the focal length of the camera (i.e. optical system)); 
and train the optical recognizer with the identifier associated with the imaging device, the result for the text character, and the true value of the text character (Para. 0020: the focal ratio determines how much light is picked up by the CCD chip in a given amount of time. The number of pixels in the CCD chip will determine the size of a font text character matrix. More pixels means a bigger font size, regardless of the physical size of the pixels. OCR engines have an expected and optimal size range for character comparison. When fonts are in the optimal range and have clear crisp well defined edges, OCR detection and accuracy is improved. Implementations of the present invention provide guidance to that optimal range; Para. 0049: other aspects of systems and methods also facilitate improved image capture by providing feedback 66 to the consumer on the positioning 50 of the foreground document 24 within an acceptable focal length of the hand held electronic device 22. Generally, the system and method facilitate positioning continuously processing captured images, determining average character sizes of the indicia on those images and comparing them to expected font sizes; Note: the focal ratio of the device (i.e. identifier) is used to help train OCR detection to identify the character for comparison (i.e. compare with a reference or true value)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include selecting an identifier of a device and training the identifier with OCR as taught by Barton into the combined OCR system of Baheti et al., Liu et al. Singh et al., and Hara in order to produce a better OCR compatible image for text recognition (Barton, Para. 0020).

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 
Applicant argues, in pgs. 9-11 of the remarks, Baheti et al. in the combination does not expressly disclose the following limitations in independent claim 18: “receiving a measure of incident light on the optical target” and “setting the designated resolution further based on the measure of incident light.”
The examiner respectfully disagrees. Baheti et al. teaches in Para. 0016 and Fig. 3F an autoexposure parameter extracted for the text image in which the user is asked to capture the image under different lighting conditions or to toggle the flash on or off. The autoexposure for the text image is a measure of incident light on the text (i.e. optical target). Baheti et al. further teaches in Fig. 3F an autofocus parameter extracted for the text image that affects blur of the text and zooming is related to text image size in which the user zooms in to address poor resolution. During autofocus, the camera lens adjusts in and out (i.e. zooming) based on the incident light passing through the lens which changes the resolution of the text. Blur detected by autofocus is related to resolution in which low blur means high resolution and zooming is also related to resolution based on the text size. This shows the resolution is set based on the lighting and zooming that occurs with autofocus.
All remaining arguments are reliant on the aforementioned and addressed arguments and thus are considered to be wholly addressed herein. The office action has been updated to address the above arguments. See the rejection above with updated comments in bold. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664